ORDER IMPOSING SANCTIONS

PER CURIAM.
Douglas M. Jackson, Sr., and another inmate petitioned this court for a writ of habeas corpus, asserting that they were not subject to the jurisdiction of the courts of this state and that their confinement by the Department of Corrections after sentences were imposed amounted to unconstitutional kidnapping. The habeas corpus petition was denied on the merits. Jackson v. State, 1 So.3d 179 (Fla. 1st DCA 2009).
This court also issued the following order on January 13, 2009:
The records of this court reflect that Douglas M. Jackson, Sr., has appeared as appellant or petitioner in this forum 166 times since 1987 and this litigation has substantially interfered with the administration of justice. Mr. Jackson shall therefore show cause within 15 days of date of this order why sanctions, possibly including a prohibition against appearing as a litigant in this court unless represented by counsel, should not be imposed against him.
Jackson has not filed a response to this order within the time permitted. We therefore impose the sanction described in the above-referenced order. It is hereby ordered that Douglas M. Jackson, Sr., shall secure the filing of a notice of appearance by a member in good standing of The Florida Bar in all active cases now pending before this court in which he appears as appellant or petitioner within 10 days of the date of this order, failing which such cases shall be subject to dismissal. Further, the clerk of this court is directed to accept no further filings from Jackson; if received they shall be returned to him without filing and with a reference to this order.
IT IS SO ORDERED.
HAWKES C.J., BROWNING and THOMAS, JJ., concur.